Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite a pipe end clamping system comprising a first and second pneumatic cylinder and a clamping component wherein the clamping component comprises a housing having an accommodating groove and through hole for passing through the first and second plunger rod of the first and second pneumatic cylinders and a plurality of tabs disposed in the accommodating groove for locking the first or second plunger rod and formed in a rail slot and a clamping seat having an accommodating groove and through hole for passing the first and second plunger rod forming a plurality of chutes.  The closest prior art of Takada et al. US 6089577 teaches a two drive system chuck having two fluid pressure cylinders (38 and 39) wherein the plunger rods (41 and 42) are slidable relative one another to actuate the chucking elements (31).  Takada fails to disclose, teach or suggest to one of ordinary skill in the art the clamping housing and seat and its structural limitations as claimed.  For the above reasons, the claims overcome the prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and the current state of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723